NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

NEW HAMPSHIRE BALL BEARINGS, INC.,
Plaintiff-Appellant,

V.

UNITED STATES AND
UNITED STATES CUSTOMS AND BORDER
PROTECTION,
Defendants-Appellees,

AND _

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

THE TIMKEN COMPANY AND MPB
CORPORATION,
Defendants-Appellees.

2012-1246

Appeal from the United States C0urt of International
Trade in case n0. 08-00398, Judge Gregory W. Carman.

ON MOTION

NEW HAMPSHIRE BALL BEARINGS V. US 2

ORDER

New Hampshire Ball Bearings, Inc. (NHBB) moves to
stay the briefing schedule and for an extension of time to
file its brief. NHBB also submits a second motion for an
extension of time. The United States, the United States
Customs and Border Patrol, and the United States Inter-
national Trade Commission oppose the stay but not the
extension. The Timken Company and MPB Corporation
do not oppose. ~

On May 8, 2012, this court issued an order treating
Ashley Furniture In,dustries, Inc. 1). United States (2012-
1196) and E'than Allen Global, Inc. v. Unitecl States (2012-
1200) as companion cases for purposes of oral argument
before the same merits panel.

NHBB asserts this case and Ashley Furniture and
Ethan Allen involve related issues regarding the constitu-
tionality of certain provisions of the Continued Dumping
and Subsidy Offset Act (CDSOA) and this court’s decision
in SKF USA, Inc. v. U.S. Customs and Border Protection,
556 F.3d 1337 (Fed. Cir. 2009).

The court notes that oral argument in Ashley Furni-
tu,re and Ethan Allen has not yet been scheduled.

Accordingly,
IT Is ORDERED THAT:

(1) The motion for a stay is granted. This appeal is
stayed pending issuance of the mandate in Ashley Furni-
ture (2012-1196) and Ethan Allen, (2()12-1200). Within 14
days thereof, NHBB is directed to inform this court con-
corning how it believes this appeal should proceed. The
other parties may also respond within that time.

(2) A copy of this order will be forwarded to the mer-
its panel in appeal nos. 2012-1196 and 2012-1200.

3 NEW HAMPSHIRE BALL BEARINGS V. US

(3) The motions for an extension of time are moot.

FoR THE CoURT

 0 9  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Terence P. Stewart, Esq.

Patrick V. Gallagher, Esq.

F"a“k H' M°"‘g‘°“" Esq' u.s. coum':l)li§\c=l=aa.sroa

Courtney S. McNamara, Esq. 11-IE FEDERAL C|RCU|T
323 MAY 09 2012

JAN HORBALY
CLEHK